Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 1 of 16 Page ID #:2107



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    SOUTHERN CALIFORNIA                     Case No. 2:21−cv−05052−MCS−RAO
11    HEALTHCARE SYSTEM, INC.,
      d/b/a/ SOUTHERN CALIFORNIA              ORDER DENYING MOTION FOR A
12    HOSPITAL AT CULVER CITY,                PRELIMINARY INJUNCTION [11]
13                                            AND MOTION TO FILE AMICUS
                        Plaintiff,            BRIEF [37]
14
15                v.
16
      CITY OF CULVER CITY; MAYOR
17    ALEX FISCH, in his official capacity;
      VICE MAYOR DANIEL LEE, in his
18
      official capacity; COUNCIL
19    MEMBER YASMINE-IMANI
      MCMORRIN, in her official capacity;
20
      COUNCIL MEMBER ALBERT
21    VERA, in his official capacity;
      COUNCIL MEMBER GORAN
22
      ERIKKSSON, in his official capacity,
23
                        Defendants.
24
25
26
           Plaintiff Southern California Healthcare System, Inc. (“SCHCC”) seeks to enjoin
27
      enforcement of “An Ordinance of the City of Culver City, State of California,
28
                                              1
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 2 of 16 Page ID #:2108



 1    Establishing Hazard Pay for On-Site Hospital Workers at Covered Hospitals” (the
 2    “Ordinance,” ECF No. 12-1), adopted by defendant City of Culver City (the “City”) on
 3    June 14, 2021 and effective on July 14, 2021. See Mot. for Prelim. Inj. (“Motion”), ECF
 4    No. 11. Defendants filed an Opposition and SCHCC filed a Reply. Opp’n, ECF No. 26;
 5    Reply, ECF No. 44. The Court considered the brief attached to the Motion to File
 6    Amicus Brief (ECF No. 37) and therefore denies that motion as moot. The Court held
 7    oral arguments and took the matter under submission.
 8       I. BACKGROUND
 9           The Ordinance requires that “On-Site Hospital Workers” at “Covered Hospitals”
10    receive five additional dollars per hour for 120 days beginning July 14, 2021. SCHCC,
11    the City’s only acute care hospital, is the only “Covered Hospital” subject to the
12    Ordinance. The Ordinance specifically provides:
13           Hospital Workers shall be entitled to no less than five dollars ($5.00) per
             hour in Premium Hazard Pay for each hour worked on-site at a Covered
14
             Hospital in the City for an Employer. If an Employer already provides
15           hourly Premium Hazard Pay as of the effective date of this Ordinance, such
             compensation shall be credited as part of the additional five dollars per
16
             hour required by this section. In no event shall any Premium Hazard Pay
17           provided prior to the effective date of this Ordinance be credited as part of
             the compensation due under this section.
18
      Ordinance at p. 11.
19
             Section 5, Exemption for Collective Bargaining Agreement, states:
20
             All of the provisions of this Ordinance, or any part thereof, may be
21           expressly waived in a collective bargaining agreement, but only if the
22           waiver is explicitly set forth in the agreement in clear and unambiguous
             terms. Unilateral implementation of terms and conditions of employment
23
             by either party to a collective bargaining relationship shall not constitute a
24           waiver of all or any of the provision of this Ordinance.
25    Id. at p. 13.
26           Section 6, No Waiver of Rights, states:
27           Except for a collective bargaining agreement provision made pursuant to
             Section 5, any waiver by an Employee of any or all of the provisions of
28
                                                   2
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 3 of 16 Page ID #:2109



 1          this Ordinance shall be deemed contrary to public policy and shall be void
 2          and unenforceable.

 3    Id.

 4          The Ordinance provides a private right of action to workers aggrieved by a

 5    violation. Id. at p. 12. “[T]hrough this Ordinance, the City seeks to compensate essential

 6    Hospital Workers for their daily sacrifices and the ongoing risks and burdens they and

 7    their families face while providing vital services to the community during the pandemic

 8    and in the coming weeks and months…” Id. at p. 10. The Ordinance continues:

 9          [B]y requiring premium hazard pay for their work during the COVID-19
            pandemic, the City aims (1) to protect the health and welfare of its essential
10          Hospital Workers, their families, and their community; (2) to recognize
11          and compensate Hospital Workers for the risks and burdens they face every
            day and will continue to face in the coming months; (3) support stable
12          incomes among Hospital Workers; and (4) promote job retention by
13          ensuring Hospital Workers are adequately compensated for the substantial
            risks, efforts, and expenses they are undertaking to provide essential
14          services in a safe and reliable manner.
15    Id.
16          SCHCC has 1,083 employees, 147 of which are non-union employees. See Decl.
17    of Rosanne Dickerson (“Dickerson Decl.”) ¶¶ 3, 5, ECF No. 11-6. Two unions represent
18    most of SCHCC’s non-managerial staff: California Nurses Association and the Service
19    Employees International Union-United Healthcare Workers-West (“SEIU”). See Decl.
20    of Luis Padilla Jr. (“Padilla Decl.”) ¶ 3, ECF No. 11-2. Two collective bargaining
21    agreements (“CBAs”) govern both unions’ labor-management relationship with
22    SCHCC. Id. ¶ 4. SCHCC and SEIU completed CBA renewal negotiations on April 29,
23    2021 and SEIU members ratified SEIU’s CBA on May 10, 2021. Id. ¶ 6. SCHCC agreed
24    to increase wages over a three-year term under the CBAs. See Dickerson Decl. ¶ 14.
25          SCHCC filed this lawsuit on June 22, 2021, alleging in part that the National
26    Labor Relations Act, 29 U.S.C. § 141, et seq. (“NLRA”) preempts the Ordinance, the
27    Ordinance violates the Equal Protection Clause, and the Ordinance violates the Contract
28
                                                  3
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 4 of 16 Page ID #:2110



 1    Clauses of the U.S. and California Constitutions. See Compl., ECF No. 1.
 2       II. LEGAL STANDARD
 3          “A plaintiff seeking a preliminary injunction must establish that he is likely to
 4    succeed on the merits, that he is likely to suffer irreparable harm in the absence of
 5    preliminary relief, that the balance of equities tips in his favor, and that an injunction is
 6    in the public interest.” Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)
 7    (citations omitted). The Ninth Circuit balances these factors using a “sliding scale”
 8    approach, where “a stronger showing of one element may offset a weaker showing of
 9    another.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
10       III.   JUDICIAL NOTICE AND EVIDENTIARY OBJECTIONS
11          Judicial notice allows courts to consider a fact that is not subject to reasonable
12    dispute because it is generally known within the territory or can be determined from
13    sources of unquestionable accuracy. Fed. R. Evid. 201. SCHCC seeks judicial notice of
14    the Ordinance (Ex. A); emails and text messages (Exs. B-E); a Culver City council
15    meeting agenda (Ex. F); and “COVID-19 Positive Healthcare Worker and First
16    Responders Data, Los Angeles County,” published by the Los Angeles County
17    Department of Public Health (“LADPH”) (Ex. G). See Pl.’s Req. for Judicial Not., ECF
18    No. 12. Defendants oppose consideration of Exhibits B-E only. See Defs.’ Opp’n to
19    Pl.’s Req. for Judicial Not., ECF No. 12.
20          The Court may consider the Ordinance, meeting agenda, and the proffered data,
21    as they are undisputed matters of public record. Disabled Rights Action Comm. v. Las
22    Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (a court may “take judicial
23    notice of the records of state agencies and other undisputed matters of public record.”).
24    The Court does not take judicial notice of reasonably disputed facts in the judicially-
25    noticed documents. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001). The Court
26    need not consider the emails and text messages because they have no impact on the
27    Motion’s adjudication. Santa Monica Nativity Scenes Cmte. v. City of Santa Monica,
28    784 F.3d 1286, 1298 n.6 (9th Cir. 2015) (denying requests for judicial notice “on the
                                                   4
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 5 of 16 Page ID #:2111



 1    grounds that the documents to be noticed are irrelevant”) (citation omitted). In fact, as
 2    shown in the concise Relevant Background section, much of the parties’ narrative and
 3    declarations offer information or averments that do not bear on the relatively
 4    straightforward legal questions before the Court. Compare Mot. 5-6 (detailing text
 5    messages to impute politicized intent) with Reply 2 (“[T]he court need not inquire into
 6    the sausage-making of this political ‘compromise’ in order to grant this motion.”). In
 7    ruling on the Motion, the Court relies only on relevant evidence. To the extent evidence
 8    subject to an objection was not discussed in this Order, that evidence was not relevant
 9    to the Motion’s adjudication. To the extent evidence is relied on in this Order without
10    discussion of an objection, the objections to that evidence are overruled.
11          Defendants seek judicial notice of partial transcripts from city council meetings
12    (Exs. A-F); another copy of the Ordinance (Ex. G); LADPH press releases (Exs. K-M);
13    and partial minutes of a city council meeting (Ex. AA). See Defs.’ Req. for Judicial
14    Not., ECF No. 26-1. The Court considers these documents, Daniels-Hall v. Nat’l Educ.
15    Ass’n, 629 F.3d 992, 998-99 (9th Cir. 2010) (“It is appropriate to take judicial notice of
16    this information, as it was made publicly available by government entities..., and neither
17    party disputes the authenticity of the web sites or the accuracy of the information
18    displayed therein”), but not reasonably disputed facts in them. Lee, 250 F.3d at 688–89.
19    Remaining evidentiary objections (ECF Nos. 26-2, 44-3) are overruled. Herb Reed
20    Enterprises, LLC v. Fla. Ent. Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013) (“Due
21    to the urgency of obtaining a preliminary injunction at a point when there has been
22    limited factual development, the rules of evidence do not apply strictly to preliminary
23    injunction proceedings.”) (citing Republic of the Philippines v. Marcos, 862 F.2d 1355,
24    1363 (9th Cir. 1988) (“It was within the discretion of the district court to accept…
25    hearsay for purposes of deciding whether to issue the preliminary injunction.”)).
26       IV.    DISCUSSION
27          SCHCC argues that a preliminary injunction must issue because: (1) the NLRA
28    preempts the Ordinance, (2) the Ordinance violates the Equal Protection Clause, and (3)
                                                  5
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 6 of 16 Page ID #:2112



 1    the Ordinance violates the Contract Clauses of the U.S. and California Constitutions.
 2    The Court considers whether SCHCC has established a likelihood of success on each
 3    theory in turn.
 4           A. NLRA Preemption
 5           SCHCC relies on the Machinists preemption, 1 which prevents state and local
 6    regulation where “Congress intended that the conduct involved be unregulated because
 7    [it should be] left ‘to be controlled by the free play of economic forces.’” Int’l Ass’n of
 8    Machinists v. Wis. Emp. Rels. Comm’n, 427 U.S. 132, 140 (1976) (quoting NLRB v.
 9    Nash-Finch Co., 404 U.S. 138, 144 (1971)). Namely, Machinists preemption precludes
10    states and localities from restricting “economic weapons” of “self-help” permitted by
11    federal law, such as strikes and lockouts. Id. at 147. The “NLRA is concerned with
12    ensuring an equitable bargaining process, not with the substantive terms that may
13    emerge from such bargaining.” Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 20-21
14    (1987). Accordingly, Machinists preemption does not preempt “minimum labor
15    standards” which do not affect the process of collective bargaining, but rather set the
16    minimum terms that form the backdrop of the bargaining process. Metro. Life Ins. Co.
17    v. Massachusetts, 471 U.S. 724, 755-56 (1985). “The Ninth Circuit has… held that in
18    extreme cases, ‘substantive requirements could be so restrictive as to virtually dictate
19    the results of the [collective bargaining and self-organizing process].’” Am. Hotel &
20    Lodging Ass’n v. City of Los Angeles, 119 F. Supp. 3d 1177, 1187 (C.D. Cal.
21    2015), aff’d, 834 F.3d 958 (9th Cir. 2016) [hereinafter “Am. Hotel] (quoting Chamber
22    of Commerce of U.S. v. Bragdon, 64 F.3d 497, 501 (9th Cir. 1995)).
23           SCHCC argues that the Ordinance “is an even more extreme intrusion into the
24    bargaining process than” the preempted wage ordinance in Bragdon because it “dictates
25
26    1
        Footnotes in SCHCC’s Reply rely on Garmon preemption, and SCHCC’s briefing ostensibly infers
27    that Section 8(d) of the NLRA is an express preemption provision independent of Machinist
      preemption. The Court disregards the Reply’s new preemption grounds and rejects SCHCC’s
28    inexplicable attempt to create a novel strand of preemption independent of Garmon and Machinist.

                                                     6
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 7 of 16 Page ID #:2113



 1    wages and benefits to be paid as to one employer and then as to only a subset of its
 2    employees, nearly all of whom are subject to a CBA.” Mot. 10. But the Bragdon
 3    ordinance mandated exact wages and benefits based solely on third-party collectively
 4    bargained agreements. 64 F.3d at 502-03. The ordinance was preempted because it
 5    affected “the bargaining process in a much more invasive and detailed fashion” than
 6    cases involving minimum wage laws and interfered with collective bargaining that the
 7    NLRA protects. Id. at 502, 504. The Ordinance here is more like regulation of minimum
 8    labor standards upheld on appeal than the intrusive substantive terms decreed in
 9    Bragdon. See, e.g., Metro. Life Ins., 471 U.S. at 754 (minimum mental health care
10    benefits under insurance policies and employee healthcare plans not preempted); Fort
11    Halifax, 482 U.S. at 3-4 (law requiring severance payment to all employees affected by
12    plant closure not preempted); Am. Hotel, 834 F.3d at 963–66 (ordinance setting higher
13    minimum wage and paid leave requirements for hotel workers not preempted). Unlike
14    Bragdon, the Ordinance here does not command the entire division of employees’
15    compensation—it sets a blanket hourly pay premium without prescribing other wage
16    and benefit requirements. And in contrast to Bragdon—where existing CBAs could
17    result in ordinance violations if not renegotiated—SCHCC’s current CBAs won’t give
18    rise to Ordinance violations. SCHCC stressing that the Ordinance targets one employer
19    and certain employees does not make this case like Bragdon with respect to preemption:
20          While Bragdon emphasized that the Contra Costa County ordinance
21          “targets particular workers in a particular industry,” we have since
            explained on several occasions that the NLRA does not authorize us to pre-
22          empt minimum labor standards simply because they are applicable only to
23          particular workers in a particular industry. It is now clear in this Circuit
            that state substantive labor standards, including minimum wages, are not
24          invalid simply because they apply to particular trades, professions, or job
25          classifications rather than to the entire labor market.
26    Associated Builders & Contractors of S. Cal., Inc. v. Nunn, 356 F.3d 979, 990 (9th Cir.
27    2004) (citations omitted).
28
                                                 7
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 8 of 16 Page ID #:2114



 1          The Ordinance is instead like the ordinance analyzed by the Honorable Otis D.
 2    Wright II that mandated similar wage premiums and prohibited reduced pay in response
 3    to that ordinance. Cal. Grocers Assn. v. City of Long Beach, 2021 WL 736627, at *5
 4    (C.D. Cal. Feb. 25, 2021). In arguing for a preliminary injunction, the plaintiff grocers
 5    contended that the ordinance interfered with the mechanics of collective bargaining
 6    because it “prohibit[ed] employers from offsetting labor costs by lowering any form of
 7    compensation ‘in any way.’” Id. at *4. Judge Wright denied injunctive relief, finding
 8    that the ordinance did not unduly interfere with collective bargaining because, among
 9    other things, it did not prohibit all ways in which the grocers could offset increased
10    labor costs incurred by the ordinance. Id.; see also Nw. Grocery Ass’n v. City of Seattle,
11    2021 WL 1055994, at *2-5 (W.D. Wash. March 18, 2021) (no likelihood of NLRA
12    preemption where ordinance conferred premium pay for 120 days); Nw. Grocery Ass’n
13    v. City of Burien, 2021 WL 1554646, at *4-5 (W.D. Wash. April 20, 2021) (same).
14          Judge Wright’s reasoning applies to this case. The Cal. Grocers Ass’n ordinance
15    and the Ordinance merely prohibit reducing pay or discharging employees in retaliation
16    to the ordinance. See Ordinance at pp. 12-13. Neither ordinance prohibits offsetting
17    increased compliance costs in every way—for example, by reducing benefits for reasons
18    unrelated to the Ordinance. More importantly for preemption purposes, nothing in the
19    Ordinance prohibits future voluntary negotiations between SCHCC and the unions.
20    Quite the opposite, the Ordinance provides that “[a]ll of the provisions of this Ordinance,
21    or any part thereof, may be expressly waived in a collective bargaining agreement…”
22    Ordinance at p. 13. SCHCC assertion that the parties are not obligated to renegotiate
23    does not mean that the Ordinance forecloses negotiations such that preemption is
24    necessary. Fort Halifax, 482 U.S. at 21 (“The mere fact that a state statute pertains to
25    matters over which the parties are free to bargain cannot support a claim of pre-emption,
26    for there is nothing in the NLRA which expressly forecloses all state regulatory power
27    with respect to those issues that may be the subject of collective bargaining.”).
28          In any event, SCHCC’s contention that a temporary $5 wage supplement is so
                                                  8
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 9 of 16 Page ID #:2115



 1    “onerous” that it compels preemption finds no precedential support:
 2          Plaintiffs cannot identify a single case where any court held that a
            minimum labor standard was so onerous that it rendered the statute
 3
            preempted. This makes sense. Establishing preemption in this context is
 4          hard to do, and the Supreme Court has cautioned that “preemption should
            not be lightly inferred in this area, since the establishment of labor
 5
            standards falls within the traditional police power of the State.” Fort
 6          Halifax, 482 U.S. at 2. The Court ventures to guess that a minimum wage
            standard would need to have a degree of outrageousness—an amount that
 7
            is completely arbitrary and has no rational basis with respect to its intended
 8          purpose—for it to be considered an extreme case that compels preemption.
 9    Am. Hotel, 119 F. Supp. 3d at 1191-92.
10          The Court declines SCHCC’s invitation to make new law by enjoining a
11    legislature’s temporary wage supplement on NLRA preemption grounds. 2 SCHCC has
12    not shown it is likely that the Ordinance interferes with the collective bargaining process
13    in a sufficiently “invasive and detailed fashion,” nor has it otherwise provided valid
14    grounds to permit preemption. Am. Hotel, 834 F.3d at 963 (clarifying that minimum
15    labor standards merely provide the “backdrop for negotiations” and are not preempted
16    by the NLRA, despite the fact that such standards can interfere with labor-management
17    relations); Fort Halifax, 482 U.S. at 20 (rejecting argument that a state law “intrude[d]
18    on the bargaining activities of the parties because the prospect of a statutory obligation
19    undercuts an employer’s ability to withstand a union’s demand for severance pay”).
20          B. Equal Protection
21          SCHCC advances a “class of one” theory under the Equal Protection Clause,
22    arguing that the Ordinance irrationally singles out SCHCC for discrimination. See Mot.
23    11-17. To succeed on a “class of one” theory under the Equal Protection Clause, a
24    plaintiff must demonstrate that a state or local government: (1) “intentionally” (2)
25    treated the plaintiff “differently than other similarly situated” persons (3) “without a
26
27
      2
        At the hearing, SCHCC could not cite a case enjoining an ordinance providing temporary wage
28    increases on NLRA preemption grounds. The Court likewise could find no such authority.

                                                   9
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 10 of 16 Page ID #:2116



  1   rational basis.” Gerhart v. Lake Cty., Montana, 637 F.3d 1013, 1022 (9th Cir. 2011)
  2   (citing Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).
  3         SCHCC’s equal protection theory is unlikely to succeed because SCHCC
  4   identifies no “similarly situated” entity treated differently by the Ordinance. Elizondo
  5   v. City of Junction City, 669 F. App’x 855 (9th Cir. 2016) (denial of preliminary
  6   injunction affirmed where “the situations of other property owners… were not
  7   sufficiently similar because they did not present all of the unique issues posed by the”
  8   condition affecting the plaintiff’s property). The Motion simply states that the
  9   Ordinance “treats similarly situated employers different from SCHCC” and cites to the
 10   Complaint’s allegation that the City contains over two dozen licensed health care
 11   facilities. Mot. 11-13 (citing Compl. ¶ 123). But entities “allegedly treated differently
 12   in violation of the Equal Protection Clause are similarly situated only when they are
 13   ‘arguably indistinguishable.’” Erickson v. Cty. of Nevada ex rel. Bd. of Supervisors, 607
 14   F. App’x 711, 712 (9th Cir. 2015) (quoting Engquist v. Or. Dep’t of Agric., 553 U.S.
 15   591, 601 (2008)). SCHCC proffers no competent evidence for this Court to compare
 16   SCHCC’s relevant characteristics with those of other health care facilities, let alone
 17   does it demonstrate that any such facility is “arguably indistinguishable” from SCHCC.
 18   Id. (“Because the plaintiffs and CWC are not ‘arguably indistinguishable,’ the district
 19   court was correct in concluding that the parties were not similarly situated for purposes
 20   of the Equal Protection Clause.”) (citation omitted). SCHCC instead focuses on
 21   purportedly irrational discrimination “among SCHCC employees.” See Mot. 12. Yet
 22   SCHCC necessarily seeks to enjoin supposed discrimination against SCHCC—
 23   disparities among SCHCC’s employees stemming from the Ordinance may support an
 24   employee’s equal protection claim, but they do not demonstrate that the City treated
 25   SCHCC “differently than other similarly situated” entities. Gerhart, 637 F.3d at 1022.
 26   Without evidence of a similarly situated entity, SCHCC’s equal protection claim will
 27   fail. Andy’s BP, Inc. v. City of San Jose, 605 F. App’x 617, 618–19 (9th Cir. 2015)
 28   (“Plaintiff cannot state an equal protection claim based on the different treatment that
                                                 10
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 11 of 16 Page ID #:2117



  1   Andy’s BP and Moe’s Stop received because the two… are not similarly situated.”).
  2         Even if SCHCC established the first two elements of its “class of one” claim, a
  3   preliminary injunction would be improper because the Ordinance survives rational basis
  4   review. In applying this deferential standard of review, the Court must determine
  5   whether there is “any reasonably conceivable state of facts that could provide a rational
  6   basis for the classification.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993).
  7   “Where there are ‘plausible reasons’ for [legislative] action, ‘our inquiry is at an
  8   end.’” RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1154 (9th Cir. 2004)
  9   (quoting Beach Commc’ns, 508 U.S. at 313-14). “Plausible reasons” support the
 10   Ordinance, which intends “to compensate essential Hospital Workers for their daily
 11   sacrifices and the ongoing risks and burdens they and their families face while providing
 12   vital services to the community during the pandemic and in the coming weeks and
 13   months…” Ordinance at p. 10. Its stated purpose continues:
 14          [B]y requiring premium hazard pay for their work during the COVID-19
            pandemic, the City aims (1) to protect the health and welfare of its essential
 15
            Hospital Workers, their families, and their community; (2) to recognize
 16         and compensate Hospital Workers for the risks and burdens they face every
            day and will continue to face in the coming months; (3) support stable
 17
            incomes among Hospital Workers; and (4) promote job retention by
 18         ensuring Hospital Workers are adequately compensated for the substantial
            risks, efforts, and expenses they are undertaking to provide essential
 19
            services in a safe and reliable manner.
 20   Id.
 21         As the City noted in its briefing and at the hearing, SCHCC maintains the City’s
 22   sole hospital that contains its only emergency room and intensive care unit. SCHCC is
 23   thus uniquely suited to treat patients with acute COVID-19 symptoms, and a temporary
 24   wage supplement at least arguably advances the legitimate purposes of promoting
 25   morale, keeping adequate staffing, and myriad other justifications offered by the City
 26   and discerned by the Court. Lockary v. Kayfetz, 917 F.2d 1150, 1155 (9th Cir. 1990)
 27   (“Unless a classification trammels fundamental personal rights or implicates a suspect
 28
                                                 11
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 12 of 16 Page ID #:2118



  1   classification, to meet constitutional challenge the law in question needs only some
  2   rational relation to a legitimate state interest.”). The City’s decision not to apply the
  3   Ordinance to nursing facilities and other frontline workers subjected to heightened
  4   COVID-19 exposure does not warrant its invalidation on equal protection grounds. See
  5   Mot. 13-16. As the Ninth Circuit observed when upholding an ordinance that impacted
  6   businesses in only one part of the City of Berkeley:
  7         Such legislative decisions are “virtually unreviewable, since the legislature
            must be allowed leeway to approach a perceived problem incrementally.”
  8
            Beach Commc'ns, 508 U.S. at 316. “‘[R]eform may take one step at a time,
  9         addressing itself to the phase of the problem which seems most acute to
            the legislative mind. The legislature may select one phase of one field and
 10
            apply a remedy there, neglecting the others.’” Id.
 11   RUI One Corp., 371 F.3d at 1155 (citations omitted).
 12         SCHCC’s evidence suggesting that modified legislation might more aptly secure
 13   the Ordinance’s goals does not defeat the existence of a rational basis. Autotronic Sys.,
 14   Inc. v. City of Coeur D’Alene, 527 F.2d 106, 108 (9th Cir. 1975) (“We have before us,
 15   as did the District Court, two opposing theories. It is not our function to decide which
 16   view is wiser; our role is at an end once we can say that the view chosen by the City
 17   council is not irrational.”) (citations omitted). Nor do predictions that the worst of the
 18   pandemic has passed or claims that covered workers no longer face a public health
 19   emergency defeat the existence of a rational basis. Cal. Grocers Ass’n, 2021 WL
 20   736627, at *7 (noting that “a mildly elevated mortality risk is still an elevated mortality
 21   risk, and the City could have rationally decided to compensate grocery workers for
 22   taking on such risk by showing up for work.”). Finally, that the Ordinance might not
 23   precisely enunciate reasons for its distinctions or provide unimpeachable evidence
 24   justifying those distinctions is irrelevant to the Court’s equal protection analysis. Beach
 25   Commc’ns, 508 U.S. at 315 (“[T]he absence of legislative facts explaining the
 26   distinction on the record has no significance in rational-basis analysis.”) (citation,
 27   internal quotation marks omitted) (citing Nordlinger v. Hahn, 505 U.S. 1, 15 (1992)
 28
                                                  12
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 13 of 16 Page ID #:2119



  1   (equal protection “does not demand for purposes of rational-basis review that a
  2   legislature or governing decisionmaker actually articulate at any time the purpose or
  3   rationale supporting its classification”)).
  4         In keeping with recent persuasive holdings, this Court finds that SCHCC has not
  5   shown a likelihood that the Ordinance is irrational. See, e.g., W. Growers Ass’n v.
  6   Coachella, 2021 WL 2926015, at *8 (C.D. Cal. July 12, 2021) (“The Ordinance’s
  7   legislative findings, here, support the rationality of the premium pay requirement. In
  8   enacting the Ordinance, the City Council considered a staff report explaining the impact
  9   of COVID-19 on agricultural workers, including impacts to the economic insecurity
 10   and health of those workers. Thus, the City decided that these risks merited premium
 11   pay to compensate those workers for the increased COVID-19-related risks that they
 12   face at work.”); Nw. Grocery Ass’n, 2021 WL 1554646, at *5-7; Cal. Grocers Ass’n,
 13   2021 WL 736627, at *6-8. For this additional reason, SCHCC fails to show a likelihood
 14   of success on its equal protection claim.
 15         C. Contract Clauses
 16         In considering whether SCHCC has established a likelihood of success on its
 17   Contract Clauses theory, the Court focuses on the federal standard. Campanelli v.
 18   Allstate Life Ins. Co., 322 F.3d 1086, 1097 (9th Cir. 2003) (noting that the “California
 19   Supreme Court uses the federal Contract Clause analysis for determining whether a
 20   statute violates the parallel provision of the California Constitution.”) (citation omitted).
 21   The Supreme Court has established a three-step test for determining whether an
 22   otherwise valid exercise of police power violates the Contract Clause. “The threshold
 23   inquiry is ‘whether the [city] law has, in fact, operated as a substantial impairment of a
 24   contractual relationship.” Energy Rsrvs. Grp., Inc. v. Kansas Power & Light Co., 459
 25   U.S. 400, 411 (1983) (quoting Allied Structural Steel Co. v. Spannaus, 438 U.S. 234,
 26   244 (1978)). “The severity of the impairment is said to increase the level of scrutiny to
 27   which the legislation will be subjected.” Id. (citation omitted). Courts must also
 28   “consider whether the industry the complaining party has entered has been regulated in
                                                    13
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 14 of 16 Page ID #:2120



  1   the past.” Id. (citation omitted).
  2         “If the [city] regulation constitutes a substantial impairment, the [city], in
  3   justification, must have a significant and legitimate public purpose behind the
  4   regulation, such as the remedying of a broad and general social or economic
  5   problem.” Id. (internal citations omitted). The “public purpose need not be addressed to
  6   an emergency or temporary situation.” Id. “Once a legitimate public purpose has been
  7   identified, the next inquiry is whether the adjustment of the rights and responsibilities
  8   of contracting parties is based upon reasonable conditions and is of a character
  9   appropriate to the public purpose justifying the legislation's adoption.” Id. (cleaned up).
 10   “Unless the [city] itself is a contracting party, as is customary in reviewing economic
 11   and social regulation, courts properly defer to legislative judgment as to the necessity
 12   and reasonableness of a particular measure.” Id. (cleaned up).
 13         SCHCC fails to establish a likelihood of success on its Contract Clauses theory.
 14   First, SCHCC cites no CBA term that the Ordinance substantially impairs. Gen. Motors
 15   Corp. v. Romein, 503 U.S. 181, 186 (1992) (specific contractual terms must be
 16   substantially impaired to give rise to a violation under the Contracts Clause). SCHCC
 17   instead argues that the Ordinance’s temporary wage increase so starkly impacts the
 18   employer-employee relationship that it axiomatically amounts to a “severe, permanent,
 19   and immediate change” in SCHCC’s contractual rights. Mot. 19-20 (quoting Spannaus,
 20   438 U.S. at 250). But again, the Ordinance allows a CBA to waive “[a]ll of the
 21   provisions of this Ordinance” and does not supplant any specific CBA provision.
 22   Ordinance at p. 13. SCHCC can renegotiate the CBAs without running afoul of the
 23   Ordinance, and violation of obligations imposed by the Ordinance confers a private
 24   right of action under the Ordinance—obligations and consequential remedies under the
 25   CBAs remain effective. Id. at p. 12; see also RUI One Corp, 371 F.3d at 1149 (“RUI
 26   has failed to identify any specific implied contractual right it enjoys as a result of its
 27   lease agreement with the City that is impaired, substantially or not, by the Marina
 28   Amendment.”). Alleged impairment of the CBAs is even less problematic in this
                                                  14
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 15 of 16 Page ID #:2121



  1   instance, as the “parties are operating in a heavily regulated industry.” Energy Rsrvs.
  2   Grp., 459 U.S. at 413 (employer’s prior regulation considered in assessing existence of
  3   substantial impairment).
  4         Contrary to SCHCC’s argument, the Ordinance is unlike the intrusive law in
  5   Spannaus, which “did not operate in an area already subject to state regulation at the
  6   time the company’s contractual obligations were undertaken, but invaded an area never
  7   before subject to regulation by the State.” 438 U.S. at 250. That “law was not even
  8   purportedly enacted to deal with a broad, generalized economic or social problem” and
  9   retroactively imposed novel contractual obligations. Id. It “did not effect simply a
 10   temporary alteration of the contractual relationships of those within its coverage, but
 11   worked a severe, permanent, and immediate change in those relationships—irrevocably
 12   and retroactively.” Id. at 249-50. The Ordinance, on the other hand, (1) is temporary;
 13   (2) concerns a heavily regulated industry; (3) is not retroactive; and (4) responds to
 14   pressing societal problems stemming from a global pandemic.
 15         Because SCHCC has not shown that the Ordinance substantially impaired a
 16   contractual relationship, its Contract Clauses theory is unlikely to succeed. But even if
 17   the Ordinance substantially impaired a contract, SCHCC is unlikely to prove a Contract
 18   Clause violation. SCHCC cannot dispute that the City has a legitimate interest in paying
 19   essential healthcare workers “for their daily sacrifices and the ongoing risks and burdens
 20   they and their families face while providing vital services to the community during the
 21   pandemic and in the coming weeks and months…” Ordinance at p. 10. As discussed,
 22   the City proffers evidence and argument that the temporary pay increase will encourage
 23   retention of essential workers and consequently promote continuity of critical
 24   emergency services that are otherwise unavailable in the City. These are precisely the
 25   kind of “significant and legitimate” public purposes sufficient to withstand a Contract
 26   Clause challenge, and the Court cannot rewrite legislation in accordance with SCHCC’s
 27   purported “more moderate course.” Energy Rsrvs. Grp., 459 U.S. at 412-413 (“Unless
 28   the State itself is a contracting party… courts properly defer to legislative judgment as
                                                 15
Case 2:21-cv-05052-MCS-RAO Document 59 Filed 07/23/21 Page 16 of 16 Page ID #:2122



  1   to the necessity and reasonableness of a particular measure.”) (citation omitted).
  2   SCHCC relying on inapposite cases involving legislative modification of the
  3   government’s own contracts in asking this Court to second-guess the Ordinance’s
  4   readily distinguishable pursuit of legitimate goals highlights the tenuousness of
  5   SCHCC’s proposed standard of review. Mot. 19. The Court cannot, as SCHCC
  6   suggests, find a Contract Clause violation based on evidence that the Ordinance does
  7   not encompass other deserving workers, that it could be tailored to more effectively
  8   achieve its stated aims, or that the wage supplements last for an “arbitrary” 120-day
  9   period. Energy Rsrvs. Grp., 459 U.S. at 412-413. The Court must defer to the
 10   legislature, and in so doing, finds that SCHCC fails to establish a likelihood that the
 11   Ordinance would not survive the second and third step of the Contract Clause analysis.
 12      V. CONCLUSION
 13         SCHCC fails to show a likelihood of success on the merits on any of its theories
 14   and the Court need not consider the remaining Winter factors. SCHCC’s Motion for a
 15   Preliminary Injunction is denied.
 16
 17   IT IS SO ORDERED.
 18
 19    Dated: July 23, 2021
 20                                               MARK C. SCARSI
                                                  UNITED STATES DISTRICT JUDGE
 21
 22
 23
 24
 25
 26
 27
 28
                                                16
